           Case 1:19-cv-11467-PBS Document 4 Filed 07/05/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



                                                                            Civil Action
                                                                            No: 1:19-11467-PBS


                               ALIRIO TEIXEIRA BAPTISTA
                                        Plaintiff

                                                v.

                                          LYONS, et al
                                           Defendants



                           TEMPORARY RESTRAINING ORDER

YOUNG, D.J.


       Treating the prayer for affirmative injunctive relief as seeking all lesser forms of relief,
this Court, ex parte, enters the following temporary restraining order to preserve the status
quo and all the rights of the parties:

        Upon the filing of a petition verified under oath (the present petition is not), the
respondents, their agencies, servants, employees, and all persons acting in concert with them,
including the Article I adjudicative arm of the Department of Homeland Security (the
immigration courts) are hereby restrained and enjoined for the period of ten days from taking
any action whatsoever - procedural or substantive - further to effectuate the deportation of the
petitioner. Any action taken in violation of this order is void and of no force and effect. 1

       This order shall terminate upon the happening of the first of the following three
conditions:

       1. The petitioner is afforded the opportunity to attend duly scheduled hearings
       pertaining to his post-conviction remedies in the Courts of the Commonwealth.

       2. The Court enters a further order modifying or terminating this temporary

       1
       This restraint is necessary since appeal from such actions
is so restrictive.
         Case 1:19-cv-11467-PBS Document 4 Filed 07/05/19 Page 2 of 2



restraining order.




3. Ten days shall elapse.

SO ORDERED



                                                /s/ William G. Young
                                               United States District Judge




July 5, 2019
